Leslie N. Duryea and Ruth H. Duryea v. Commissioner.Duryea v. CommissionerDocket No. 11608.United States Tax Court1947 Tax Ct. Memo LEXIS 114; 6 T.C.M. (CCH) 926; T.C.M. (RIA) 47230; August 11, 1947*114  Lawrence P. Mattingly, Esq., for the petitioners. Maurice Bush, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined a deficiency of $1,270.05 in income tax of the petitioners for 1943. The only issue for decision is whether the Commissioner erred in disallowing certain deductions. The facts have been stipulated. [The Facts]  The petitioners, husband and wife, filed joint returns with the collector of internal revenue for the first district of Illinois. Leslie investigated several mining properties in 1942 and others in 1943, preliminary to his contemplated investment in their acquisition, promotion, and operation if he found them promising. He decided that they were not attractive and abandoned the projects in the same year in which he investigated them. He was not engaged in the mining business. He claimed deductions in each year for the amounts expended in the investigations. The Commissioner disallowed the deductions. [Opinion]  The question of whether or not such expenditures are deductible either as ordinary and necessary expenses or as losses from transactions entered into for profit has been considered*115  heretofore and in each instance the decision was that the items were deducible one way or the other.   ;  ;  ;  ;  ;  ;  . The deduction is proper. Decision will be entered for the petitioners.